*1027OPINION.
Love:
Petitioner’s counsel contended at the hearing that the amount of $20,000 should be prorated over the term of the lease, and an aliquot part returned each year thereof, instead of including the entire amount as income in the year in which it was received. We have held in similar cases that this could not be done. See Roby Realty Co., 19 B. T. A. 696, and cases cited therein, and Automobile Underwriters, Inc., 19 B. T. A. 1160. The respondent’s determination on this issue is approved.
Petitioner offered no evidence in connection with the second assignment of error, and, in the absence of such evidence, we must affirm the respondent’s determination relative thereto.

Judgment will be entered for the respondent.